 

Madison explorations inc.

2825 E. Cottonwood Parkway, Suite 500

Salt Lake City, Utah

84121

 

April 17, 2014

 

Brent Inzer

TBD

 

Attention: Brent Inzer

 

Dear Mr. Inzer:

 

Re: Brent Inzer (“The Vendor”) – Asset Purchase

 

This letter will confirm our numerous discussions concerning the proposed
purchase of the technology known as ‘CannaStrips’ ( the Technology), including
all intellectual property, equipment, and technology used in and related to the
Technology, and including any related technology or related applications to be
developed (collectively, the “Asset” or the “Assets”).

 

This Letter Agreement sets forth the terms and conditions of the proposed
purchase, which, when accepted by Brent Inzer, will form a binding agreement
between us, such agreement to be embodied in due course in a more formal
agreement (the “Formal Agreement”).

 

Background

 

For the purposes of our proposed acquisition, we have each relied upon the
following information:

 

(a) Brent Inzer. duly authorized to negotiate the sale of the assets;     (b)
Madison Explorations inc. is a Nevada company duly organized and validly
subsisting and is a SEC reporting company in good standing;     (c) Brent Inzer,
is the sole owner of the Assets;     (d) Brent Inzer is, at the time of entering
into this agreement, the recorded holder and beneficial owner of the Assets,
free and clear of all liens, encumbrances, assignments, mortgages, actions, and
charges of any kind held by any person or persons, corporations, or government
bodies against the Assets, and no taxes or payments are due in respect of any
thereof; and     (e) there are no options, rights or other agreements to
purchase the Assets, and Brent Inzer. has not granted anyone else the right to
purchase all or some of the Assets.

 



 

- 2 -

 

Proposed Acquisition

 

Based on the foregoing information, we agree as follows:

 

1. We will purchase from Brent Inzer all of the Assets. Included in the Assets
at the time of purchase will be all copyrights, trademarks, patents, designs,
know-how, trade secrets, equipment, and contracts that embody in whole or in
part the Assets.     2. The aggregate purchase price of the Assets will be up to
a maximum of US$50,000 payable in 5 million restricted common shares of Madison
explorations inc. at a deemed price of $0.01 per share. The 5 million restricted
common shares will be issued within 30 business days of the signing of the
Formal Agreement.     3. It is understood that contained in the Formal Agreement
will be the normal and usual covenants and warranties for a transaction of this
nature, including among other things, but without limitation, the ownership of
the Assets and the right of Brent Inzer to sell the Assets. The Formal Agreement
will also disclose and contain warranties concerning, without limitation, the
nature of ownership of and good title to the Assets; the holdings of permits,
licences, consents and authorities necessary for the use of the Assets; all
contracts and other obligations dealing with the Assets; and all outstanding
guarantees and performance bonds attached to the Assets.     4. The Formal
Agreement will also contain customary conditions precedent to closing,
including, without limitation, the following:

 

  a. We will conduct our due diligence on the Assets and evaluate the Assets and
obtain satisfactory results from our due diligence and evaluation.         b. We
will complete the due diligence and evaluation within 30 calendar days of the
date this Letter Agreement is accepted by Brent..         c. Brent Inzer will
obtain any required consents for the transfer of title of the Assets.         d.
Madison Explorations Inc. will offer a seat on it board of directors to Brent
Inzer.

 

  The Formal Agreement will provide that if these conditions are not fulfilled
or waived prior to closing, the obligations of the parties thereunder will be
null and void unless the fulfillment of any such condition was not reasonably
capable of being performed.     5. Pending the closing of the transaction, we
and our representatives will have, at reasonable times and with minimal
disruption, access to Brent. and to its books and records, financial and
operating data, material contracts and other information with respect to the
business as we will reasonably request.     6. All information will be kept
confidential and will be divulged by the parties only to their respective
principals and professional advisors.     7. Prior to execution of the Formal
Agreement and so long as negotiations on this proposal continue and are being
pursued in good faith, Brent. agrees neither to solicit expressions of interest
nor offers from any other parties concerning the sale of the Assets nor to
negotiate same or to take any steps in furtherance thereof.

 



 

- 3 -

 

Miscellaneous

 

8. Each of the parties hereby will pay their own costs, expenses and fees
(including, without limitation, legal counsel) incurred in connection with the
preparation, execution and the consummation of this Letter Agreement and the
Formal Agreement.     9. This Letter Agreement and the Formal Agreement will be
interpreted in accordance with the laws of the State of Nevada and will ensure
to the benefit of and be binding upon us and Brent. and our respective heirs,
successors and permitted assigns.     10. All parties agree to sign such further
and other deeds and documents, including without limitation, the Formal
Agreement and to give such further and other assurances as may be necessary to
fully implement this Letter Agreement.     11. If the foregoing accurately sets
forth your understanding of our agreement, please sign this Letter Agreement
where indicated below which will then form a binding agreement among us, subject
only to the terms and conditions aforesaid. We will then immediately begin our
due diligence and preparation of the Formal Agreement.

 

Yours truly,

 

Madison explorations inc.           Per:   c/s       /s/ Joseph Gallo     Joseph
Gallo - President           ACCEPTED AND AGREED TO THIS 17 DAY OF APRIL 2014:  
    Brent Inzer.           Per:           /s/ Brent Inzer     Brent Inzer -
Vendor    

 

 

 

 